           Case 2:18-cr-00151 Document 170 Filed 05/07/19 Page 1 of 1 PageID #: 4224

                                       District Judge Daybook Entry
United States District Court - Southern District of West Virginia at Charleston
Date: 5/7/2019                                                                  Case Number 2:18-cr-00151
Case Style: USA vs. Muhammed Samer Nasher-Alneam
Type of hearing Criminal Jury Trial
Before the honorable: 2512-Faber
Court Reporter Ayme Cochran                                                     Courtroom Deputy Cindy Lilly
Attorney(s) for the Plaintiff or Government C. Bunn,Jennifer Rada Herrald


Attorney(s) for the Defendant(s) Katherine Capito,Isaac Forman,Michael Hissam


Law Clerk Rachel Procaccin                                                    Probation Officer
                                                         Trial Time
Jury Trial. Day No. 15



                                                       Non-Trial Time




                                                        Court Time
2:30 pm to 2:35 pm
2:45 pm to 3:05 pm
Total Court Time: 0 Hours 25 Minutes Court actively conducting trial proceedings/Contested proceedings

                                                      Courtroom Notes
9:00 a.m. Jury resumes deliberation
2:30 p.m.
In session, court meeting with counsel regarding jury deliberations
2:35 p.m.
Recess
2:45 p.m.
In session, Jury note
2:51 p.m.
Jury in, Court grants motion for a mistrial
Defendant remanded
3:05 p.m.
